220 F.2d 825
95 U.S.App.D.C. 145
Austin Branch OSGOOD, Appellant,v.Katharyn F. OSGOOD, Appellee.
No. 12294.
United States Court of Appeals, District of Columbia Circuit.Argued March 29, 1955.Decided March 30, 1955.

Mr. John Wattawa, Washington, D.C., for appellant.
Mr. Lewis H. Shapiro, Washington, D.C., with whom Mr. Robert L. Ackerly, Washington, D.C., was on the brief, for appellee.
[95 U.S.App.D.C. 146] Before EDGERTON, PRETTYMAN and WILBUR K. MILLER, Circuit judges.
PER CURIAM.


1
Defendant husband appeals from a judgment granting plaintiff wife a divorce a mensa et thoro, permanent alimony and other incidental relief.  Having examined the record, we find no ground for reversal or modification of the decree.  If circumstances change, of course, our affirmance does not preclude appellant from seeking relief at that time in the District Court with regard to custody and visitation of his child or the amount of alimony.  See Bartlett v. Bartlett, 95 U.S.App.D.C.  ,  221 F.2d 508, and cases cited at footnote 18.


2
Affirmed.